Citation Nr: 0507487	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967, with service in the Republic of Vietnam.  He 
died on February [redacted], 1998.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the RO in Waco, 
Texas.  

In February 2001 and in April 2004, the Board remanded this 
case to the RO for further development of the evidence and 
for procedural reasons.  The case was most recently returned 
to the Board in January 2005.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling from September 22, 1995.

3.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


4.  The veteran was a Vietnam war veteran who developed Type 
II diabetes mellitus which was diagnosed in 1997.

5.  The veteran died of cardiac arrest after falling from a 
scaffold in the backyard of his residence.

6.  There is no competent medical evidence that the veteran's 
PTSD or diabetes caused or substantially or materially 
contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veterans' death is not warranted.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA letters dated in November 2001 and in June 2004 informed 
the appellant of the evidence needed to substantiate her 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which she was expected 
to submit or identify in support of her claims.  The RO's 
June 2004 letter advised the appellant to provide any 
evidence which she had which was relevant to her claims.  
Thus, VA's notices to the appellant included all of the four 
elements of notice set forth in Pelegrini II and fulfilled 
the duty to notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained reports compiled on the veteran's date of 
death by an emergency medical/ambulance service and of the 
hospital where the veteran was pronounced dead.  VA also 
obtained the report of an autopsy of the veteran's body.  In 
addition, VA afforded the appellant a review of the veteran's 
pertinent medical records and other relevant evidence in the 
claims file by a VA cardiologist who stated an opinion on the 
medical issues in this case.  The appellant and her 
representative have not identified any additional existing 
evidence relevant to the claims on appeal.  Although the 
appellant's representative has requested that VA obtain an 
opinion by an independent medical expert (IME), the Board 
finds that this case does not present a question of medical 
complexity or controversy which would warrant an IME opinion.  
See 38 C.F.R. § 3.328 (2004).  The Board, therefore, 
concludes that further assistance is not required and that 
the case is ready for appellate review.

II. Legal Criteria

A. Service Connection For Cause Of Death

Service connection may be granted for the cause of a 
veteran's death if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Cardiovascular disease may be presumed to have been incurred 
in service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Applicable laws regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  The listed diseases 
are: chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).  38 C.F.R. § 3.307(a)(6) (iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.

B. DIC Benefits Under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of appeals for Veterans Claims (Court) interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2003).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be:  (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
previous decision.  Previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  
38 C.F.R. § 3.105(a).  

III. Factual Background and Analysis

A. Service Connection For Cause Of Death  

Records of an emergency medical/ambulance service show that 
on February [redacted], 1998, the veteran's date of death, the unit 
responded to a 911 call that the veteran was lying 
unconscious in his backyard.  A Postal Service letter carrier 
told the ambulance personnel that she had discovered the 
veteran in that condition and so informed the veteran's wife, 
who had been inside their house.  The veteran's wife told the 
ambulance personnel that the veteran had been on a high 
scaffold, which he had rented, cutting branches from a tree 
before he fell to the ground.  The veteran was transported to 
a private hospital emergency room where physicians found him 
in extremis without a pulse or vital signs.  Efforts to 
resuscitate the veteran were unsuccessful, and he was 
pronounced dead.

An autopsy was performed by a county medical examiner.  The 
autopsy findings included a fracture of the T-5 vertebral 
body, coronary atherosclerosis, and cardiomegaly with 
biventricular hypertrophy and dilatation.  The veteran's 
death certificate listed the immediate cause of death as 
atherosclerotic and hypertensive heart disease.

The veteran's service medical records are negative for any 
findings or diagnosis of cardiovascular disease.  At an 
examination for service separation in June 1967, the 
veteran's blood pressure was 134/82, a chest X-ray was 
negative, and his heart was evaluated as normal.  At a VA 
general medical examination in August 1994, the veteran did 
not report a history of heart disease.  His blood pressure 
was 136/87 and his chest was clear to percussion and 
auscultation.  Cardiovascular disease was not diagnosed.  

There is no medical evidence of record that cardiovascular 
disease was present during the veteran's active service or 
within one year of his separation from service.  There is no 
competent medical evidence linking heart disease found at an 
autopsy after the veteran's death to service.  There is thus 
no basis on which to find the immediate cause of the 
veteran's death a service connected disability.  See 
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 100 percent disabling from 
September 22, 1995.

VA treatment records show that in April 1997 the veteran was 
diagnosed with Type II diabetes mellitus.

The appellant contends that the veteran's service connected 
PTSD substantially or materially contributed to his death.  
She submitted a medical article reporting studies which 
suggested that in some cases there may be a relationship 
between PTSD and cardiovascular disease.  However, the VA 
cardiologist who reviewed the veteran's claims file in August 
2004 found that it was not at least as likely as not that the 
veteran's death had a relationship to his PTSD.  The 
reviewing cardiologist found that either the veteran 
experienced cardiac arrest and fell to the ground on his date 
of death or the fall precipitated cardiac arrest.  The 
cardiologist stated that it could not be determined from the 
available records which event had occurred.  The appellant's 
stated belief that the veteran's PTSD substantially or 
materially  contributed to his death is lacking in probative 
value, because as a layperson the appellant is not qualified 
to offer an opinion on a question of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The appellant has also contended that the veteran's diabetes 
mellitus should be recognized as a service connected 
disability and that diabetes substantially or materially 
contributed to the veteran's death.  Assuming, without 
deciding, that service connection is warranted for a 
diagnosis of Type II diabetes in a veteran who died before 
May 8, 2001, the effective date of the amendment of 38 C.F.R. 
§ 3.309(e) adding Type II diabetes to the list of diseases 
for which presumptive service connection as a result of 
exposure to herbicides may be granted, nevertheless, the 
reviewing VA cardiologist found that it is not at least as 
likely as not that the veteran's death was related to his 
diabetes.  As with PTSD, the only evidence that the veteran's 
death was related to diabetes is the appellant's lay opinion, 
which is lacking in any probative value, Espiritu, supra, and 
there is no medical opinion in agreement with the appellant's 
contention.  The appellant has not submitted a medical 
opinion in support of her claim for service connection for 
the cause of the veteran's death, and there is no competent 
medical evidence in support of the claim.  The reviewing VA 
cardiologist found that it is unlikely that the veteran's 
death was related to either PTSD or diabetes.  The Board, 
therefore, finds that the preponderance of the credible 
evidence of record is against the claim, and entitlement to 
service connection for the cause of the veteran's death is 
not established.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

B. DIC Under 38 U.S.C.A. § 1318   

In this case, at the time of his death, the veteran was in 
receipt of an evaluation of 100 percent for PTSD, his sole 
service connected disability, from September 22, 1995.  Prior 
to September 22, 1995, the evaluation for PTSD was 50 percent 
from November 17, 1993.  He thus did not meet the statutory 
duration requirements for a total disability rating at the 
time of death.

The veteran filed his original service connection claim 
seeking compensation for PTSD on October 13, 1993, less than 
ten years prior to his death.  His claim was first denied as 
not well grounded by a rating decision in May 1994 and then 
granted by a rating decision in March 1996.  The appellant 
has not alleged that there was CUE in the May 1994 
determination.  A finding of CUE in the May 1994 rating 
decision would not establish entitlement to DIC benefits 
because an evaluation of 100 percent for PTSD would not have 
been in effect for a period of ten years prior to the 
veteran's death.  The Board concludes that the requirement of 
38 U.S.C.A. § 1318 that the veteran be in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of 10 or more years prior to his 
death in February 1998, or, would have been but for CUE in a 
prior decision, has not been met.  Accordingly, as the 
veteran was not entitled to receive 100 percent disability 
compensation for 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
 

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


